Citation Nr: 1226943	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  10-08 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a compensable rating for tuberculosis of the right kidney, active; inactive from October 8, 1957.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from September 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode Island.

In May 2011, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.

In September 2011, this matter was remanded for further development, to include a VA examination.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected tuberculosis of the right kidney is not manifested by albumin constant or recurring with hyaline and granular casts or red blood cells or transient or slight edema.

2.  The Veteran's hypertension is not manifested by diastolic pressure of predominantly 100 or higher or systolic pressure of predominantly 160 or more.


CONCLUSION OF LAW

The criteria for a compensable rating for tuberculosis of the right kidney have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.104, 4.115a, 4.115b, Diagnostic Codes (Codes) 7101, 7502 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000  (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A January 2009 letter, issued prior to the initial adjudication, advised the Veteran of VA's duties to notify and assist in the development of this claim.  The letter also explained how VA establishes disability ratings and effective dates.  Such communication also informed him of the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  Thus, the notice requirements under the VCAA have been fully satisfied.  Accordingly, no further action is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of private and VA treatment and examination.  Moreover, his statements, to include testimony, in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded a VA examination in November 2011 pursuant to the Board remand in September 2011.  The Board finds that the examination is adequate because, as shown below, they were based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because they describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  
For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the September 2011 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to arrange for the Veteran to undergo an appropriate examination in order to assess the current severity of his service-connected tuberculosis of the right kidney.  This was accomplished in November 2011.  

The Board's September 2011 remand also instructed the AMC/RO to readjudicate the claim and furnish a supplemental statement of the case (SSOC) if the claim was denied.  This was accomplished by a May 2012 SSOC.  

For the above reasons, the Board finds that there was substantial compliance with the November 2011 remand directives.  Accordingly, no further remand is necessary as to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and  injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate in claims for increase, when factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id. 

The Veteran here alleges entitlement to a compensable disability rating for his service-connected tuberculosis of the right kidney.  Service connection was initially granted for active tuberculosis of the right kidney by means of a February 1957 rating decision, and an effective date of July 23, 1956, was assigned.  As of October 8, 1957, treatment records demonstrated that the Veteran's disability was inactive. 

Tuberculosis of the kidney is evaluated under Code 7505, which calls for evaluation in accordance with §§ 4.88(b) or 4.89, whichever is appropriate.  Section 4.89 applies to ratings for inactive nonpulmonary tuberculosis in effect on August 19, 1968.  These graduated rating provisions are applicable because service connection has been in effect for the Veteran's tuberculosis of the right kidney since 1956.

Under the applicable criteria, inactive nonpulmonary tuberculosis warrants a 100 percent evaluation for two years after the date of inactivity, following active tuberculosis which was clinically identified during active service or subsequently thereto.  A 50 percent evaluation is assigned during the period from the third through the sixth years after the date of inactivity, and a 30 percent evaluation is assigned during the period from the seventh through eleventh years of inactivity. Thereafter, in the absence of a schedular compensable permanent residual, a noncompensable evaluation is warranted.  38 C.F.R. § 4.89 (2011).

Consequently, the Veteran's tuberculosis of the right kidney will be evaluated under the specific body system or systems affected.  Chronic nephritis is rated as renal dysfunction.  38 C.F.R. § 4.115b, Code 7502 (2011). 

Under 38 C.F.R. § 4.115a, renal dysfunction that requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular, is assigned a 100 percent evaluation.  Renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants an 80 percent disability rating. 

A 60 percent disability rating is warranted for renal dysfunction resulting in constant albuminuria with some edema, or definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101. 

A 30 percent disability rating is warranted for renal dysfunction manifested by constant or recurring albumin with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101. 
A noncompensable evaluation is assigned for renal dysfunction evidenced by albumin and casts with a history of acute nephritis, or hypertension that is non-compensable under diagnostic code 7101.

A 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Code 7101.  A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Id. Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for a compensable evaluation for his right kidney disability.

Private records dated from 2008 to 2011 show treatment for ongoing chronic micro hematuria; however the records, to include laboratory studies, document stable kidney functioning.  Indeed, a June 2008 treatment record documents, in part, "chronic microscopic hematuria. . . stable kidney function with no protein."  A June 2009 record also documents stable kidney functioning.  The records reflect hypertension averaging 140/72.  The most recent June and July 2011 laboratory studies continue to document normal kidney functioning.

The Veteran was afforded a VA examination in February 2009, at which time he denied any symptomotology related to his renal tuberculosis until his primary care private physician noted microhematuria on a routine urinalysis 4 years prior.  At the time of the examination he was having persistent difficulty with voiding, to include persistent nocturia.  He indicated that he was not currently on any medications for any urinary disorder.  Physical examination revealed no palpable masses in his abdominal area; the abdomen was soft, nontender, and nondistended.  The examiner assessed history of right renal tuberculosis, which has at least as likely as not been identified as a plausible source of the Veteran's mild chronic renal insufficiency.

Upon November 2011 VA examination, the examiner noted that the Veteran's renal tuberculosis was currently inactive and that the only residuals were scar tissue and hypertension.  The examiner reviewed the entire claims file, to include the most recent laboratory studies and essentially noted that the Veteran's service-connected right kidney disability lead to his current hypertension.  The examiner further noted that the renal tuberculosis has not caused any involvement with the Veteran's joints; and that there were no significant diagnostic test findings.

With respect to the presence of hypertension, private treatment records document diastolic blood pressure of no higher than 140 and systolic pressure of no higher than 82.  On the most recent November 2011 VA examination report, blood pressure was 100/60, which does not meet the criteria for hypertension per Diagnostic Code 7101, Note 1.  In sum, a higher rating for tuberculosis of the right kidney is not warranted based on hypertension. 

The Board has also considered whether a separate rating is warranted for the right kidney scar tissue associated with the Veteran's service-connected post-operative left varicocele.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
On November 2011 VA examination, the examiner noted that renal tuberculosis residuals included scar tissue.  The Board notes, however, that this is the only reference to a scar and there is no evidence to support the assignment of a separate rating.  The examiner noted that there were no significant findings referable to the scar tissue.  Indeed, the record does not show that scar tissue caused limited motion.  There is no indication that it was superficial, unstable or painful on examination.  See 38 C.F.R. § 4.119, Codes 7801-7805 (2011).

In sum, there is no competent evidence of active kidney tuberculosis or subsequent compensable residuals at any time during this appeal period. 

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that  which warrants the assignment of a zero percent disability rating.  See 38 C.F.R. § 4.7.

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximates a 30 percent evaluation or higher.  He does not have the symptoms ordinarily associated with a higher rating, such as albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under Code 7101.  The Board concludes that the overall disability picture continues to most closely approximate that contemplated by a zero percent evaluation.

The Board acknowledges the Veteran's contentions that his tuberculosis of the right kidney warrants a compensable evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.115(b) with respect to determining the severity of his service-connected right kidney tuberculosis.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

Overall, the evidence discussed above supports no more than a noncompensable evaluation.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than zero percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

						(CONTINUED ON NEXT PAGE)



ORDER

A compensable rating for tuberculosis of the right kidney is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


